



COURT OF APPEAL FOR ONTARIO

CITATION: Bishop v. The Law Society of Upper Canada, 2015
    ONCA 676

DATE: 20151006

DOCKET: C60149

Feldman, Juriansz and Brown JJ.A.

BETWEEN

Richard-Benjamin Bishop

Appellant

and

The Law Society of Upper Canada

Respondent

Richard-Benjamin Bishop, acting in person

Glyn Hotz, assisting the appellant

John F. Evans, Q.C., for the respondent

Heard and released orally:  September 30, 2015

On appeal from the order of Justice James A. Ramsay of
    the Superior Court of Justice, dated February 13, 2015.

ENDORSEMENT

[1]

The appellant did not attend the hearing at which the motion judge
    granted the respondents motion to strike his Statement of Claim against the
    Law Society of Upper Canada because it disclosed no reasonable cause of action.

[2]

The appellant has filed an affidavit explaining he failed to attend the
    hearing because he was not given 24 hours notice that the motion would be held
    on February 13, 2015. On that day the motion judge proceeded on the basis that
    he had received such notice. However, the appellants written submissions were
    before the motion judge and upon the motion judge rendering his decision, the
    appellant was advised he could seek a rehearing under r. 37.14(1)(b). He did
    not do so.

[3]

In these circumstances, including the certainty of the outcome and the
    appellants failure to seek a rehearing, we are not persuaded he suffered any
    prejudice.

[4]

The thrust of the appellants submissions before us is that he does not
    practice law, but provides assistance to persons with disabilities to complete
    forms and other such matters. These submissions may be pertinent to the Law
    Societys investigation of the appellant and any review of any action the Law
    Society may take, but they are not pertinent to this appeal. This appeal
    concerns only the striking of his action as disclosing no reasonable cause of
    action.

[5]

The motion judge dealt with each matter alleged in the Statement of
    Claim and carefully explained why each claim had to be struck. While the motion
    judges reference to s. 9 of the
Law Society Act
may be misplaced, we
    agree with his reasons why each of the claims in the Statement of Claim had to
    be struck.

[6]

We regard the motion judges costs award as too high in the
    circumstances. We would set aside that award and replace it with an award of
    $2,500, all inclusive. Otherwise, the appeal is dismissed.

[7]

Costs of the appeal will be to the Law Society in the amount of $1,000,
    inclusive of disbursements and H.S.T.

K.
    Feldman J.A.,

R.G.
    Juriansz J.A.

David
    Brown J.A.


